Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2021 has been entered.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Certified Translation
No English language translation of the foreign application or statement that the translation of the certified copy is accurate has been filed. 

Claim Status
The Applicant’s reply filed on 12 October 2021 is acknowledged.  No claim amendments have been filed with the reply.

Claims 1, 16 & 17 are amended.
Claims 3, 4 & 6-14 are cancelled.
No claims are withdrawn.
Claims 1, 2, 5 & 15-17 are under consideration.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.

New and Maintained Objections/Rejections
Specification
The disclosure is objected to because of the following informalities: The use of the term Saran Wrap, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Applicant is reminded to check the entire disclosure to ensure that all undefined trademarks/tradenames have been defined in accordance with MPEP 608.01(v).
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima [(JP 2012-229318; Applicant supplied on IDS-10/23/2018; Examiner supplied translation; previously cited)] and Goget [(US 2014/0230163; Provisional filing date: 10/18/2011; previously cited); as evidenced by Manayi, (Published: 2014; previously cited)].
All pages refer to the examiner supplied English language translation.

    PNG
    media_image1.png
    697
    496
    media_image1.png
    Greyscale
(title; Figure 1). Nakajima teaches the container is a double structure container (11) which has a first inner bag (15A) for a first undiluted solution and a second bag for a second undiluted solution (15B; pg. 7). The propellant is filled in the filling space formed by the gaps between the pressure container (11), first bag (15A) and second bag (15B).  Therefore, by operating (pressing down) the actuator 21, the first inner bag 15A and the second inner bag 15B are contracted by the pressure of the propellant (pg. 7). Accordingly, the first stock solution composition and the second stock solution composition are simultaneously discharged from each of the first inner bag 15A and the second inner bag 15B (pg. 7). Nakajima goes on to teach “the mixture of the liquid composition is ejected” (pg. 7). The foam (i.e. a bubbly liquid) is formed by mixing the first stock solution [Applicant’s second agent] composition discharged from the first stock solution [Applicant’s second agent] filling space and the second stock solution composition  [Applicant’s first agent] ejected from the second stock solution [Applicant’s first agent] filling space (claims, pg. 13). Nakajima teaches the first stock solution composition [Applicant’s second agent] has a viscosity of 10 to 15,000 mPa · s at a temperature of 20 ° C., the second stock solution composition [Applicant’s first agent] has a viscosity of 10 to 15,000 mPa · s at a temperature of 20 ° C (claims, pg. 13). Nakajima teaches the propellant is a compressed gas (abstract). Nakajima teaches “[t]he first stock solution [Applicant’s second agent] composition contains an organic 

Nakajima does not explicitly teach a basis for selection of oleyl alcohol, the cosmetic material is an oxidation dye, or “the oxidizing agent is at least one selected from the group consisting of hydrogen peroxide, urea peroxide… and hydrogen peroxide adducts of pyrophosphates.”
In the same of field of invention of foam dyes, Goget teaches a dye in foam form comprising at least one alkaline agent which may be bicarbonates, at least one oxidizing agent, and at least one oxidation dye precursor (abstract; [0043]). Goget teaches “[t]he oxidizing agents are chosen, for example, from hydrogen peroxide, urea peroxide, alkali metal bromates or ferricyanides, peroxygenated salts, for instance persulfates, perborates, peracids and precursors thereof and percarbonates of alkali metals or of alkaline-earth metals. Advantageously, the oxidizing agent is hydrogen peroxide” [0066]. Goget teaches “[o]xidation bases and couplers may be used as oxidation dye precursors. By way of example, the oxidation bases are chosen from para-phenylenediamines…” ([0069] & [0070]. As evidenced by Manayi, “[o]xidative hair dyes contain the oxidizer hydrogen peroxide and a dye intermediate such as paraphenylene-diamine (PPD), resorcinol, and aminophenol (pg.6). Thereby, Goget’s hair dye is reasonably an oxidation hair dyeing agent because it comprises oxidizing agents, including hydrogen peroxide, and dye intermediates including para-phenylenediamine. Goget supports this assertion by teaching the oxidizing agent(s) is in mixture with “the oxidation dye precursor” (emphasis added; [0221]).  Goget teaches oxidation dyeing is permanent dyeing ([0002] & [0006]). Goget teaches the composition according to the invention comprises one or more surfactants which may be 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;

 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Nakajima’s double structure foaming aerosol container by substituting Nakajima’s generically taught hair dye with the two-part aerosol oxidation hair dye taught by Goget which comprises at least one oxidizing agent, including hydrogen peroxide and/or urea peroxide, and placing Goget’s oxidizing agents in Nakajima’s first stock solution [Applicant’s second agent] which contains the citric acid, lactic acid, fumaric acid, and/or tartaric acid oxidizing agents, and modifying Nakajima’s second stock solution [Applicant’s first agent] by adding the oxidation dye, para-phenylenediamine oxidation, and selecting oleyl alcohol as the higher alcohol for inclusion in Nakajima’s second stock solution as suggested by Goget because Nakajima and Goget are drawn to foam hair dyes and it is obvious to modify similar compositions in the same way. The ordinary skilled artisan would have been motivated to do so, with an expectation of success in order to provide a permanent hair dye and alter the viscosity, foaming and dripping properties of the foam by use of a preferred fatty alcohol for foams which may be dyes. 
With regard to the total content of the oily components in the first agent and the second agent; the carbon chains in each of the higher alcohols in the first and second agent; the higher alcohol index of the first and second agents; the content of the surfactant in each of the first and second agents; the percent mass of the C12-16 fatty alcohol in one agent and the mass percent of the C18-20 fatty alcohol in the other agent; and the mass ratio of the oily component in the first 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima and Goget [as evidenced by Manayi], as applied to claims 1, 2, 5, 16 & 17 above, and further in view of Hayashi (JP 2000-297018; Published 10/24/2000; Applicant provided and previously cited by the Examiner).
With regard to claim 15, the teachings of Nakajima and Goget are described above. In brief, Nakajima and Goget teach an aerosol foam which comprising two stock solutions which inhabit two different reservoirs in the larger container. Nakajima teaches the foams of his invention may be hair cosmetics including dyes, styling agents and the like (pg. 10 & 11). Nakajima teaches the first stock solution composition [Applicant’s second agent] can contain a nonionic surfactant, an anionic surfactant, a cationic surfactant and an amphoteric surfactant (pg. 4). Nakajima teaches the second stock solution composition [Applicant’s first agent] comprises a nonionic surfactant and an anionic surfactant, a cationic surfactant and an amphoteric surfactant (pg. 5). Nakajima expresses concern over the risk of the foam dripping at the application site (pg. 4 & 5).
Neither Nakajima nor Goget teaches one agent having an anionic surfactant and the other agent having a cationic surfactant.

    PNG
    media_image2.png
    502
    212
    media_image2.png
    Greyscale
(Figure 3).  Hayashi teaches a two part hair dye in which the first agent is a hair dye which may comprise the known alkali agents and an oxidizing agent ([0020] & [0021]). Hayashi teaches the second agent comprises anionic compound which may be an anionic surfactant ([0028], [0033], [0034] & [0084]). Hayashi teaches the first agent contains a cationic compound which may be a cationic surfactant ([0028]-[0031]). Hayashi teaches when the compositions are mixed, the cationic and anionic compounds ionically bond to each other and are stabilized by forming complexes ([0028] & [0029]). Hayashi in claim 4 explicitly teaches the first agent comprises a cationic compound (which may be a cationic surfactant) and the second agent comprises anionic compounds (which may be anionic surfactants; [0030], [0031], [0033] & [0034]).
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified the two part foam hair dye suggested by the combined teachings of Nakajima and Goget by formulating the stock solutions such that the cationic surfactant is in one stock solution and the anionic surfactant is in the other stock solution as suggested by Hayashi because Nakajima, Goget and Hayashi are both directed to aerosolized foam hair dyes. The ordinary skilled artisan would have been motivated to do so, 

Response to Arguments
Applicant argues Nakajima’s lactic acid, citric acid and other organic acids are acting as a pH adjuster and not as oxidizing agents (reply, pg. 1). Applicant argues the combination of Nakajima and Goget is not persuasive (reply, pg. 1). 
This is not persuasive. Nakajima teaches inclusion of hair dye in the compositions that are in their double structure container.  Nakajima teaches their second stock solution comprises bicarbonate, an alkalizing agent.  Nakajima teaches their first stock solution comprises acids.  Similarly, Goget teaches an aerosolized two-part oxidant hair dye. Goget teaches composition B comprises oxidizing agents, hydrogen peroxide and/or urea peroxide, in admixture with acids (See Goget’s Composition B; [0232]). Goget teaches composition A comprises the alkalizing agent-ammonia, with ammonia and bicarbonate taught as alkalizing agents suitable for hair dyes.
Thereby, it would be obvious to modify the generically taught hair dye in Nakajima’s double structure container by substituting it with Goget’s two-part oxidation hair dye which contains hydrogen peroxide and/or urea peroxide as the oxidizing agent. Such a substitution places the hydrogen peroxide/urea peroxide in the Nakajima’s first stock solution [Applicant’s second agent] which contains the citric acid, lactic acid, fumaric acid, and/or tartaric acid oxidizing agents. The ordinary skilled artisan would have been motivated to so in order to provide a composition and article capable of permanently dyeing hair through use of oxidation dyeing.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI K MATTISON/Examiner, Art Unit 1619        
/NICOLE P BABSON/Primary Examiner, Art Unit 1619